 

So eonerOOAOSn PAL Peet 4

 

CRIMINAL COVERS

2 ilod.42/1 411.0 aaa

 

 

DEFENDANT’S NAME: Kelly Patricia Medlen

DEFENSE ATTORNEY:
Address:

 
  

NUE NYGN
Telephone No§ GLE AK, DISTEHGT x ee 10

INVESTIGATIVE AGENT: Rick Near

PSA ao

Ge My

oy? 5 a pp 5 BLY

PUBLIC or SEALED: Public

SERVICE TYPE: Warrant
(Summons or Warrant or
Notice Gf Superseding))

ISSUE: Yes

INTERPRETER: No

 

Telephone No.: (307) 631-9424 If YES, language:
AGENCY: United States Secret
Service
-|CASE INFORMATION: RELATED COMPLAINT: No

CASE NUMBER:

 

 

 

__ CRIMINAL CHARGING INFORMATION

 

 

 

 

 

 

 

 

 

 

CHARGING DOCUMENT: Indictment
Felony: Yes County of Offense: Ada
Class A Misdemeanor: No Rstimated Trial Time: 2 days
Class B or C Misdemeanor: No
ety Offense) .
er tle: and Sec tion (9). | FORFEITURE |. | BRIEF DESCRIPTION | Cnelude Supervised Release .
ALLEGATION |» “and Special Assessment) -
18 USC, §§ 471 and 2 ONE Counterfeiting and Not more 20 years
Forging Obligations or | imprisonment and/or
Securities of the United | $250,000 fine, up to 3 years
States supervised release, $100
Special Assessment
18 U.S.C. §§ 471 and 2 TWO Counterfeiting and Not more 20 years
Forging Obligations or | imprisonment and/or
Securities of the United | $250,000 fine, up to 3 years
States supervised release, $100
Special Assessment
18 U.S.C. §§ 473 and 2 THREE Dealing in Counterfeit | Not more 20 years
Obligations imprisonment and/or
$250,000 fine, up to 3 years
supervised release, $100
Special Assessment
18 U.S.C. §§ 492, FORFEITURE Criminal Forfeiture Forfeiture of listed items
9$2(a)(2)(B), and Allegations
28 U.S.C. § 2461 (c)

 

 

 

 

 

Date: 10 December 2019

Assistant U.S. Attorne
Telephone No.:

KATHERINE L. HORWITZ
(208) 334-1155

 

 
